                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MONGKOL MAHAVONGTRAKUL,                              Case No. 4:18-cv-07261-HSG (KAW)
                                   8                     Plaintiff,                           ORDER TERMINATING 3/25/19
                                                                                              DISCOVERY LETTER
                                   9              v.
                                                                                              Re: Dkt. No. 34
                                  10     INLAND PRODUCTS, INC.,
                                  11                     Defendant.

                                  12          On March 25, 2019, Defendant Inland Products, Inc. filed a discovery letter before the
Northern District of California
 United States District Court




                                  13   district court concerning the scope of discovery appropriate for the limited purpose of determining
                                  14   whether the amount in controversy is met to confer subject matter jurisdiction under the Class
                                  15   Action Fairness Act. (Letter, Dkt. No. 34 at 1.) Therein, Defendant represented that Plaintiff
                                  16   refused to provide his portion of the joint letter brief within a definitive timeframe. Id. at 3.
                                  17          On March 27, 2019, all discovery matters in this case were referred to the undersigned.
                                  18   Accordingly, the discovery letter is TERMINATED. The parties are ordered to meet and confer
                                  19   within 7 days of this order, in person or telephonically, as required by the undersigned’s standing
                                  20   order. (Judge Westmore’s General Standing Order ¶ 12.) If the parties’ meet and confer efforts do
                                  21   not completely resolve the dispute, they shall file a joint letter within five business days of the
                                  22   meet and confer session. Id. at ¶ 13. All joint letters must comply with the format contained in the
                                  23   undersigned’s standing order. See id. The parties are advised that the refusal to participate in the
                                  24   joint letter process is tantamount to consenting to the relief requested.
                                  25          IT IS SO ORDERED.
                                  26   Dated: March 29, 2019
                                                                                              __________________________________
                                  27                                                          KANDIS A. WESTMORE
                                  28                                                          United States Magistrate Judge
